Citation Nr: 0530454	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  03-05 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability. 

2.  Entitlement to service connection for a chronic left knee 
disability. 

3.  Entitlement to service connection for a hiatal hernia. 

4.  Entitlement to service connection for the residuals of a 
dislocated pelvis. 

5.  Entitlement to service connection for the residuals of 
shin splints. 

6.  Entitlement to service connection for a chronic back 
disorder. 

7.  Entitlement to service connection for a chest condition. 

8.  Entitlement to service connection for the residuals of 
hip dislocation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1979.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Upon review of this case, it is unclear whether, in addition 
to the issues currently on appeal, the veteran seeks 
entitlement to an annual clothing allowance, as well as 
Chapter 31 (Vocational Rehabilitation) benefits.  Inasmuch as 
those issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.



REMAND

The Board observes that, in correspondence of March 2003, the 
veteran's accredited representative indicated that the 
veteran did not desire "a hearing at this time," but wished 
to reserve the right to request a hearing in the future.  In 
subsequent correspondence of January 2005, that same 
accredited representative indicated that the veteran was, in 
fact, requesting a hearing.  Moreover, during the course of 
an Informal Hearing presentation in October 2005, the 
veteran's accredited representative noted that the appellant 
had requested a hearing at the "local regional office" which 
had not yet been scheduled.  Accordingly, it was requested 
that the appellant's case be "remanded back" to the RO for 
completion of the "requested local hearing."

The Board observes that, based on the review of the veteran's 
claims folder, the requested RO hearing has not yet been 
conducted.  Nor has the veteran or her accredited 
representative withdrawn the request for such a hearing.  
Under the circumstances, the veteran must be given the 
opportunity to present testimony at the RO prior to a final 
adjudication of her claims.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should then be scheduled 
for a hearing before a Hearing 
Officer/Decision Review Officer at the 
RO.  A copy of the letter scheduling the 
veteran for that hearing, as well as a 
transcript of the hearing, should be 
included in the veteran's claims folder.

2.  After completing any additional 
development deemed necessary, the RO 
should then review the veteran's claims 
for service connection for the 
disabilities at issue.  Should the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
(SOC) in October 2002.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


